United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           June 29, 2007
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 06-50895
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

CORY TYRONE ROBINSON, also known as Cedrick Lawarren Robinson,
true name Cory Tyrone Robinson, Sr.

                      Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 6:06-CR-5-2
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Cory Tyrone Robinson appeals his conviction and 130-month

sentence for aiding and abetting possession with intent to

distribute cocaine.   Robinson contends that the district court

erred by including as relevant conduct a quantity of Ecstasy

seized from his co-defendant’s vehicle.       He also asserts that the

evidence was insufficient to support the jury’s verdict.

     In addition to holding a defendant responsible for those



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50895
                                  -2-

drugs with which the defendant is directly involved, the district

court may attribute a drug quantity to the defendant as relevant

conduct.   See United States v. Puig-Infante, 19 F.3d 929, 942

(5th Cir. 1994).   Relevant conduct includes all acts or omissions

committed, aided, or abetted by the defendant, and in the case of

a joint criminal enterprise, “all reasonably foreseeable acts and

omissions of others in furtherance of the jointly undertaken

criminal activity.”   U.S.S.G. § 1B1.3(a)(1).

     Robinson concedes that the sale of drugs other than cocaine

by his co-defendant was reasonably foreseeable.     A review of the

trial evidence and the information in the presentence report

(PSR) reveals that Ecstasy was present in the co-defendant’s

residence and vehicle, that Robinson was seen at the co-

defendant’s residence almost every day, and that Robinson and the

co-defendant used each other’s vehicles.    Robinson did not

present evidence to rebut the information in the PSR, and the

district court was entitled to rely on it.      See United States v.

Betancourt, 422 F.3d 240, 246, 248 (5th Cir. 2005).     Robinson has

not shown that the district court’s finding was clearly

erroneous.    See United States v. Johnston, 127 F.3d 380, 403 (5th

Cir. 1997).

     Robinson contends that the Government did not produce

evidence that established his association with his co-defendant

prior to the day of Robinson’s arrest and that the evidence did

not implicate him directly in the distribution of cocaine.
                             No. 06-50895
                                  -3-

Because Robinson did not move for a judgment of acquittal at the

close of the evidence, our review is limited to determining

whether there has been a “manifest miscarriage of justice,” which

occurs only when the record is devoid of evidence of guilt or

when the evidence on a key element of the offense is so tenuous

that a conviction would be shocking.        See United States v. Smith,

203 F.3d 884, 887 (5th Cir. 2000).

     The evidence demonstrated that cocaine was confiscated from

Robinson’s co-defendant’s vehicle and apartment, that Robinson

was seen going to the apartment on an almost daily basis, and

that Robinson entered the apartment without knocking.       After

viewing the record evidence in the light most favorable to the

Government and giving the verdict the benefit of all reasonable

inferences and credibility determinations, we conclude that the

record is not devoid of evidence nor is Robinson’s conviction

shocking.   See id.   Accordingly, the judgment of the district

court is AFFIRMED.